Judgment unanimously affirmed. Memorandum: On appeal from a judgment of conviction of second degree burglary defendant raises several claims. Only one merits discussion. Since the evidence which defendant sought to suppress was seized from two homes in which defendant had no proprietary interest, defendant had no expectation of privacy in either premises and no standing to raise the issue (see, United States v Salvucci, 448 US 83). We also note that one of the items was seized pursuant to a valid search warrant and the occupants of each home consented to the search in any event. We have considered defendant’s remaining claims and find them lacking in merit. (Appeal from judgment of Cayuga County Court, Corning, J.—burglary, second degree.) Present—Callahan, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.